DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 11/15/2021 is acknowledged.
Claims 1-15 have been amended.  Claims 16-20 have been added. Overall, claims 1-20 are pending in this application.

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings were received on 11/15/2021.  These drawings are approved.

Specification
3.	The substitute specification filed on 11/15/2021 contains “no new matter” is approved.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lubrication system” recited in claims 1, 10, 12 and 14.   
	-“lubrication system”  ---> read as a system (generic placeholder) for lubrication(function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
6.	A search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Therefore, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious. Accordingly, claims 1-20 are allowed over the prior art of record.
7.	The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1:  The closest prior art evidence of Daussin et al. (Daussin) (U.S. Patent Application Publication Number 2018/0216616A1 – see Figs. 1-2) discloses a scroll compressor 1 including a fixed scroll 7 comprising a fixed base plate 11 and a fixed spiral wrap 12; an orbiting scroll 8 including an orbiting base plate 13 and an orbiting spiral wrap 14; a drive shaft 16 including a driving portion 18 configured to drive the orbiting scroll in an orbital movement, the drive shaft being rotatable around a rotation axis (A), a support arrangement 5 including a thrust bearing surface 9 on which is slidably mounted the orbiting scroll, a rotation preventing device 28, 33 (see Fig. 2) configured to prevent rotation of the orbiting scroll with respect to the fixed scroll and the support arrangement, the rotation preventing device including: a plurality of orbital discs 28 respectively rotatably mounted in circular receiving cavities 29 provided on the support arrangement, each orbital disc 28 being provided with an eccentric hole 30 and with an outer circumferential bearing surface 31 configured to cooperate with an inner circumferential bearing surface 32 provided on the respective circular receiving cavity 29, and a plurality of driving pins 33 (see Fig. 2) each including a first portion secured to the orbiting base plate 13 and a second portion rotatably mounted in the eccentric hole of a respective orbital disc 28, an oil sump 50, and a lubrication system configured to lubricate at least partially the inner and outer circumferential bearing surfaces 31, 32 with oil supplied from the oil sump 50 (see page 4, para. [0085]). However, Daussin fails to disclose wherein the lubrication system includes a plurality of oil reservoirs each arranged in a bottom surface of a respective circular receiving cavity, and a plurality of oil stirring arrangements each configured to stir oil contained in a respective oil reservoir, each oil stirring arrangement including at least one oil stirring element protruding into the respective oil reservoir, as is recited in the independent claim 1.
	Therefore, Daussin does not anticipate the present invention as set forth in the independent claim 1.  Claims 2-20 are also indicated as allowable subject matter by virtue of being dependent on the independent claim 1.
	Additionally, the claims are allowed because the prior art of record does not teach the advantages of combining the use of wherein the lubrication system includes a plurality of oil reservoirs each arranged in a bottom surface of a respective circular receiving cavity, and a plurality of oil stirring arrangements each configured to stir oil contained in a respective oil reservoir, each oil stirring arrangement including at least one oil stirring element protruding into the respective oil reservoir for ensuring lubrication of the respective inner and outer circumferential bearing surfaces during the startup period of the scroll compressor due to centrifugal effect, and thus avoid gripping of the inner and outer circumferential bearing surfaces.  Accordingly, the scroll compressor is provided with an improved reliability and lifetime, as set forth in the specification, page 3, para. [0009] and pages12-13, para. [0076].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
8.	The IDSs (PTO-1449) filed on Nov. 22, 2021 and Nov. 15, 2021 have been considered.  An initialized copy is attached hereto.  
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Hazaki et al. (U.S. Patent Number Re 33,236), Tateishi et al. (U.S. Patent Application Publication Number 2007/0217934A1), Yamashita et al. (U.S. Patent Application Publication Number 2015/0198159A1), Bron et al. (U.S. Patent Application Publication Number 2020/0408208A1) and Takada (Publication Number JP04-365983), each further discloses a state of the art.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746